Citation Nr: 1809325	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, mood disorder, attention deficit hyperactivity disorder (ADHD) and Sociopathic Personality Disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In April 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to retrieve any outstanding treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, mood disorder, attention deficit hyperactivity disorder (ADHD) and Sociopathic Personality Disorder. 

The Board observes that the Veteran's service records reveal that he was treated for anxiety/nervousness in service and prescribed medication. The Veteran also had some substance abuse problems in service.

The Veteran's post-service medical records document ongoing treatment for a number of conditions, including ADHD, mood disorder, and substance abuse. He has received some outpatient therapy and is prescribed several medications as well. 

The Veteran was afforded a VA examination in September 2008. At that time, the examiner determined that there was no evidence in the Veteran's records that he had any major psychiatric disorder other than ADHD, which was likely misdiagnosed as anxiety during service. The examiner explained that it was unclear whether the medications prescribed to the Veteran during service helped him, and that he continues to be treated with prescription medication. An addendum report listed the pertinent diagnoses as ADHD and substance abuse, in partial remission. The Veteran's GAF score was recorded as 55, but the examiner concluded that the Veteran does not meet the criteria for bipolar disorder.

In April 2017, the Veteran testified that he was treated for anxiety in service and given some medications, which he claimed to have helped. He stated that he was later diagnosed with ADHD around 1998 by a psychiatrist. The Veteran also stated that he sees a psychiatrist every month, who has diagnosed him with anxiety, mood swings, and severe ADHD. 

In light of the above, the Board finds the September 2008 VA examination to be inadequate for rating purposes at this time. The September 2008 VA examiner provided minimal rationale as to why the Veteran's anxiety disorder was likely misdiagnosed as ADHD. Moreover, the Veteran has since claimed to have been diagnosed with a number of additional conditions. Given this and the substantial period of time that has elapsed since the previous examination, a new VA examination for an acquired psychiatric disorder is warranted. 

The Board observes that the Veteran has received some prior VA treatment for his claimed psychiatric disorder and indicated that he continues to attend monthly therapy sessions with a psychiatrist, but no additional treatment records have been added since approximately 2012. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed acquired psychiatric disorder, to include bipolar disorder, depression, anxiety, mood disorder, attention deficit hyperactivity disorder (ADHD) and Sociopathic Personality Disorder. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination of the Veteran, the examiner should identify and state all acquired psychiatric disorders found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

(b) If the examiner does not find any acquired psychiatric disorder(s) or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no disorder is found the examiner must express whether the disorder existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner finds that any acquired psychiatric disorder(s) is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disorder(s) at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. 

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner should attempt to clarify whether the Veteran's in service treatment for anxiety was instead indicative of ADHD, as suggested by the September 2008 VA examiner. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




